Exhibit 10.4
VOLKSWAGEN AUTO LOAN ENHANCED TRUST 2011-1
AMENDED AND RESTATED
TRUST AGREEMENT
among
VOLKSWAGEN AUTO LEASE/LOAN UNDERWRITTEN FUNDING, LLC,
as the Depositor
CITIBANK, N.A.,
as the Owner Trustee
and
CITIGROUP TRUST — DELAWARE, NATIONAL ASSOCIATION,
as the Issuer Delaware Trustee
Dated as of March 30, 2011

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page               ARTICLE I DEFINITIONS     1  
SECTION 1.1.
  Capitalized Terms     1  
SECTION 1.2.
  Other Interpretive Provisions     1   ARTICLE II ORGANIZATION     2  
SECTION 2.1.
  Name     2  
SECTION 2.2.
  Office     2  
SECTION 2.3.
  Purposes and Powers     2  
SECTION 2.4.
  Appointment of the Trustees     3  
SECTION 2.5.
  Initial Capital Contribution of Trust Estate     3  
SECTION 2.6.
  Declaration of Trust     3  
SECTION 2.7.
  Organizational Expenses; Liabilities of the Holders     3  
SECTION 2.8.
  Title to the Trust Estate     4  
SECTION 2.9.
  Representations and Warranties of the Seller     4  
SECTION 2.10.
  Situs of Issuer     5   ARTICLE III CERTIFICATE AND TRANSFER OF CERTIFICATE  
  5  
SECTION 3.1.
  Initial Ownership     5  
SECTION 3.2.
  Authentication of Certificate     5  
SECTION 3.3.
  Form of the Certificate     5  
SECTION 3.4.
  Registration of Certificates     5  
SECTION 3.5.
  Transfer of Certificate     5  
SECTION 3.6.
  Lost, Stolen, Mutilated or Destroyed Certificates     7   ARTICLE IV ACTIONS
BY OWNER TRUSTEE     7  
SECTION 4.1.
  Prior Notice to Certificateholder with Respect to Certain Matters     7  
SECTION 4.2.
  Action by Certificateholder with Respect to Certain Matters     8  
SECTION 4.3.
  Action by Certificateholder with Respect to Bankruptcy     8  
SECTION 4.4.
  Restrictions on Certificateholder’s Power     8  
SECTION 4.5.
  Majority Control     8   ARTICLE V APPLICATION OF TRUST FUNDS; CERTAIN DUTIES
    9  
SECTION 5.1.
  Application of Trust Funds     9  
SECTION 5.2.
  Method of Payment     9  
SECTION 5.3.
  Sarbanes-Oxley Act     9  
SECTION 5.4.
  Signature on Returns     9   ARTICLE VI AUTHORITY AND DUTIES OF OWNER TRUSTEE
    9  
SECTION 6.1.
  General Authority     9  
SECTION 6.2.
  General Duties     10  
SECTION 6.3.
  Action upon Instruction     10  
SECTION 6.4.
  No Duties Except as Specified in this Agreement or in Instructions     11  

Amended & Restated Trust Agreement
(VALET 2011-1)
-i-

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page              
SECTION 6.5.
  No Action Except under Specified Documents or Instructions     11  
SECTION 6.6.
  Restrictions     11  
SECTION 6.7.
  Rights and Protections of the Issuer Delaware Trustee     12  
SECTION 6.8.
  Duties of the Issuer Delaware Trustee     12   ARTICLE VII CONCERNING THE
TRUSTEES     12  
SECTION 7.1.
  Acceptance of Trusts and Duties     12  
SECTION 7.2.
  Furnishing of Documents     13  
SECTION 7.3.
  Representations and Warranties     13  
SECTION 7.4.
  Reliance; Advice of Counsel     14  
SECTION 7.5.
  Not Acting in Individual Capacity     15  
SECTION 7.6.
  Trustees May Own Notes     15   ARTICLE VIII COMPENSATION AND INDEMNIFICATION
OF THE TRUSTEES     15  
SECTION 8.1.
  The Trustees’ Compensation     15  
SECTION 8.2.
  Indemnification     15  
SECTION 8.3.
  Payments to the Owner Trustee     16  
SECTION 8.4.
  Survival     16   ARTICLE IX TERMINATION OF TRUST AGREEMENT     16  
SECTION 9.1.
  Termination of Trust Agreement     16  
SECTION 9.2.
  Dissolution of the Issuer     16  
SECTION 9.3.
  Limitations on Termination     17   ARTICLE X SUCCESSOR OWNER TRUSTEES AND
ADDITIONAL OWNER TRUSTEES     17  
SECTION 10.1.
  Eligibility Requirements for the Owner Trustee and Issuer Delaware Trustee    
17  
SECTION 10.2.
  Resignation or Removal of Either Trustee     17  
SECTION 10.3.
  Successor Trustee     18  
SECTION 10.4.
  Merger or Consolidation of a Trustee     18  
SECTION 10.5.
  Appointment of Co-Trustee or Separate Trustee     19   ARTICLE XI
MISCELLANEOUS     20  
SECTION 11.1.
  Amendments     20  
SECTION 11.2.
  No Legal Title to Trust Estate in Certificateholder     21  
SECTION 11.3.
  Limitations on Rights of Others     21  
SECTION 11.4.
  Notices     21  
SECTION 11.5.
  Severability     22  
SECTION 11.6.
  Separate Counterparts     22  
SECTION 11.7.
  Successors and Assigns     22  
SECTION 11.8.
  No Petition     22  
SECTION 11.9.
  Headings     23  

Amended & Restated Trust Agreement
(VALET 2011-1)

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page              
SECTION 11.10.
  Governing Law     23  
SECTION 11.11.
  Waiver of Jury Trial     23  
SECTION 11.12.
  Information Requests     24  
SECTION 11.13.
  Form 10-D and Form 10-K Filings     24  
SECTION 11.14.
  Form 8-K Filings     24  
SECTION 11.15.
  Indemnification     24               Exhibit A Form of Certificate        

Amended & Restated Trust Agreement
(VALET 2011-1)
-iii-

 



--------------------------------------------------------------------------------



 



     This AMENDED AND RESTATED TRUST AGREEMENT is made as of March 30, 2011 (as
from time to time amended, supplemented or otherwise modified and in effect,
this “Agreement”) among VOLKSWAGEN AUTO LEASE/LOAN UNDERWRITTEN FUNDING, LLC, a
Delaware limited liability company, as the depositor (the “Seller”), CITIBANK,
N.A., a national banking association (“Citibank”), as the owner trustee (in such
capacity, the “Owner Trustee”) and CITIGROUP TRUST — DELAWARE, NATIONAL
ASSOCIATION, a national banking association, as the Delaware trustee (the
“Issuer Delaware Trustee” and, together with the Owner Trustee, the “Trustees”
and each a “Trustee”).
RECITALS
     WHEREAS, the Seller and the Owner Trustee entered into that certain Trust
Agreement dated as of February 16, 2011 (the “Original Trust Agreement”),
pursuant to which the Issuer (as defined below) was created; and
     WHEREAS, in connection with the issuance of the Notes, the parties have
agreed to amend and restate the Original Trust Agreement;
     NOW THEREFORE, IN CONSIDERATION of the mutual agreements herein contained,
and of other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties agree as follows:
ARTICLE I
DEFINITIONS
     SECTION 1.1. Capitalized Terms. Unless otherwise indicated, capitalized
terms used in this Agreement are defined in Appendix A to the Sale and Servicing
Agreement dated as of the date hereof (as from time to time amended,
supplemented or otherwise modified and in effect, the “Sale and Servicing
Agreement”) among the Issuer, the Seller, VW Credit, Inc., as servicer, and
Deutsche Bank Trust Company Americas, as indenture trustee, as the same may be
amended, modified or supplemented from time to time.
     SECTION 1.2. Other Interpretive Provisions. All terms defined in this
Agreement shall have the defined meanings when used in any certificate or other
document delivered pursuant hereto unless otherwise defined therein. For
purposes of this Agreement and all such certificates and other documents, unless
the context otherwise requires: (a) accounting terms not otherwise defined in
this Agreement, and accounting terms partly defined in this Agreement to the
extent not defined, shall have the respective meanings given to them under GAAP
(provided, that, to the extent that the definitions in this Agreement and GAAP
conflict, the definitions in this Agreement shall control); (b) terms defined in
Article 9 of the UCC as in effect in the State of Delaware and not otherwise
defined in this Agreement are used as defined in that Article; (c) the words
“hereof,” “herein” and “hereunder” and words of similar import refer to this
Agreement as a whole and not to any particular provision of this Agreement;
(d) references to any Article, Section, Schedule or Exhibit are references to
Articles, Sections, Schedules and Exhibits in or to this Agreement, and
references to any paragraph, subsection, clause or other subdivision within any
Section or definition refer to such paragraph, subsection, clause or other
subdivision of such
Amended & Restated Trust Agreement
(VALET 2011-1)

 



--------------------------------------------------------------------------------



 



Section or definition; (e) the term “including” and all variations thereof means
“including without limitation”; (f) references to any law or regulation refer to
that law or regulation as amended from time to time and include any successor
law or regulation; and (g) references to any Person include that Person’s
successors and assigns.
ARTICLE II
ORGANIZATION
     SECTION 2.1. Name. The trust created under the Original Trust Agreement and
continued hereby shall be known as “Volkswagen Auto Loan Enhanced Trust 2011-1”
(the “Issuer”), in which name the Owner Trustee may conduct the business of such
trust, make and execute contracts and other instruments on behalf of such trust
and sue and be sued.
     SECTION 2.2. Office. The office of the Issuer shall be in care of the Owner
Trustee at the Corporate Trust Office or at such other address as the Owner
Trustee may designate by written notice to the Certificateholder, the Seller and
the Administrator.
     SECTION 2.3. Purposes and Powers. The purpose of the Issuer is, and the
Issuer shall have the power and authority, to engage in the following
activities:
     (a) to issue the Notes pursuant to the Indenture and the Certificate
pursuant to this Agreement, and to sell, transfer and exchange the Notes and the
Certificate and to pay interest on and principal of the Notes and distributions
on the Certificate;
     (b) to acquire the property and assets set forth in the Sale and Servicing
Agreement from the Seller pursuant to the terms thereof, to make deposits to and
withdrawals from the Collection Account, the Principal Distribution Account and
the Reserve Account and to pay the organizational, start-up and transactional
expenses of the Issuer;
     (c) to assign, Grant, transfer, pledge, mortgage and convey the Trust
Estate pursuant to the Indenture and to hold, manage and distribute to the
Certificateholder any portion of the Trust Estate released from the lien of, and
remitted to the Issuer pursuant to, the Indenture;
     (d) to enter into and perform its obligations under the Transaction
Documents to which it is a party;
     (e) to engage in those activities, including entering into agreements, that
are necessary, suitable or convenient to accomplish the foregoing or are
incidental thereto or connected therewith; and
     (f) subject to compliance with the Transaction Documents, to engage in such
other activities as may be required in connection with conservation of the Trust
Estate and the making of distributions to the Certificateholder and the
Noteholders.
Amended & Restated Trust Agreement
(VALET 2011-1)

2



--------------------------------------------------------------------------------



 



The Owner Trustee is hereby authorized to engage in the foregoing activities on
behalf of the Issuer. Neither the Issuer nor the Owner Trustee on behalf of the
Issuer shall engage in any activity other than in connection with the foregoing
or other than as required or authorized by the terms of this Agreement or the
other Transaction Documents.
     SECTION 2.4. Appointment of the Trustees. The Seller hereby appoints the
Owner Trustee as trustee of the Issuer effective as of the date hereof, to have
all the rights, powers and duties set forth herein. The Depositor hereby
appoints the Issuer Delaware Trustee as Delaware trustee of the Issuer effective
as of the date hereof for the sole purpose of satisfying the requirement of
Section 3807(a) of the Statutory Trust Act that the Issuer have at least one
trustee with a principal place of business in the State of Delaware. It is
understood and agreed by the parties hereto that the Issuer Delaware Trustee
shall have none of the duties or liabilities of the Owner Trustee.
     SECTION 2.5. Initial Capital Contribution of Trust Estate. As of the date
of the Original Trust Agreement, the Seller sold, assigned, transferred,
conveyed and set over to the Owner Trustee the sum of $1. The Owner Trustee
hereby acknowledges receipt in trust from the Seller, as of such date, of the
foregoing contribution, which shall constitute the initial Trust Estate and
shall be deposited in the Collection Account.
     SECTION 2.6. Declaration of Trust. The Owner Trustee hereby declares that
it will hold the Trust Estate in trust upon and subject to the conditions set
forth herein for the use and benefit of the Certificateholder, subject to the
obligations of the Issuer under the Transaction Documents. It is the intention
of the parties hereto that the Issuer constitute a statutory trust under the
Statutory Trust Act and that this Agreement constitute the governing instrument
of such statutory trust. It is the intention of the parties hereto that, solely
for income, franchise and value added tax purposes, so long as there is a single
beneficial owner of the Certificate, the Issuer will be disregarded as an entity
separate from such beneficial owner and the Notes will be characterized as debt.
The parties agree that, unless otherwise required by appropriate tax
authorities, the Issuer will not file or cause to be filed annual or other
necessary returns, reports and other forms consistent with the characterization
of the Issuer as an entity separate from its beneficial owner. In the event that
the Issuer is deemed to have more than one beneficial owner for federal income
tax purposes, the Issuer will file returns, reports and other forms consistent
with the characterization of the Issuer as a partnership, and this Agreement
shall be amended to include such provisions as may be required under Subchapter
K of the Internal Revenue Code of 1986, as amended. Effective as of the date
hereof, the Owner Trustee shall have all rights, powers and duties set forth
herein and in the Statutory Trust Act with respect to accomplishing the purposes
of the Issuer. The Trustees filed the Certificate of Trust with the Secretary of
State of the State of Delaware as required by Section 3810(a) of the Statutory
Trust Act. Notwithstanding anything herein or in the Statutory Trust Act to the
contrary, it is the intention of the parties hereto that the Issuer constitute a
“business trust” within the meaning of Section 101(9)(A)(v) of the Bankruptcy
Code.
     SECTION 2.7. Organizational Expenses; Liabilities of the Holders.
     (a) The Servicer shall pay organizational expenses of the Issuer as they
may arise.
Amended & Restated Trust Agreement
(VALET 2011-1)

3



--------------------------------------------------------------------------------



 



     (b) No Certificateholder (including the Seller) shall have any personal
liability for any liability or obligation of the Issuer.
     SECTION 2.8. Title to the Trust Estate. Legal title to all the Trust Estate
shall be vested at all times in the Issuer as a separate legal entity.
     SECTION 2.9. Representations and Warranties of the Seller. The Seller
hereby represents and warrants to the Trustees that:
     (a) Existence and Power. The Seller is a limited liability company validly
existing and in good standing under the laws of the State of Delaware and has,
in all material respects, all power and authority required to carry on its
business as now conducted. The Seller has obtained all necessary licenses and
approvals in each jurisdiction where the failure to do so would materially and
adversely affect the ability of the Seller to perform its obligations under the
Transaction Documents and the Underwriting Agreement.
     (b) Authorization and No Contravention. The execution, delivery and
performance by the Seller of each Transaction Document to which it is a party
(i) have been duly authorized by all necessary action on the part of the Seller
and (ii) do not contravene or constitute a default under (A) any applicable law,
rule or regulation, (B) its organizational instruments or (C) any material
agreement, contract, order or other instrument to which it is a party or its
property is subject (other than violations of such laws, rules, regulations,
indenture or agreements which do not affect the legality, validity or
enforceability of any of such agreements and which, individually or in the
aggregate, would not materially and adversely affect the transactions
contemplated by, or the Seller’s ability to perform its obligations under, the
Transaction Documents to which it is a party).
     (c) No Consent Required. No approval, authorization or other action by, or
filing with, any Governmental Authority is required in connection with the
execution, delivery and performance by the Seller of any Transaction Document
other than (i) UCC filings, (ii) approvals and authorizations that have
previously been obtained and filings which have previously been made and
(iii) approvals, authorizations or filings which, if not obtained or made, would
not have a material adverse effect on the ability of the Seller to perform its
obligations under the Transaction Documents to which it is a party.
     (d) Binding Effect. Each Transaction Document and the Underwriting
Agreement to which the Seller is a party constitutes the legal, valid and
binding obligation of the Seller enforceable against the Seller in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, receivership,
conservatorship or other similar laws affecting creditors’ rights generally and,
if applicable the rights of creditors of limited liability companies from time
to time in effect or by general principles of equity or other similar laws of
general application relating to or affecting the enforcement of creditors’
rights generally and subject to general principles of equity.
Amended & Restated Trust Agreement
(VALET 2011-1)

4



--------------------------------------------------------------------------------



 



     (e) No Proceedings. There are no actions, suits or proceedings pending or,
to the knowledge of the Seller, threatened against the Seller before or by any
Governmental Authority that (i) assert the invalidity or unenforceability of
this Agreement or any of the other Transaction Documents, (ii) seek to prevent
the issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the other Transaction Documents,
(iii) seek any determination or ruling that would materially and adversely
affect the performance by the Seller of its obligations under this Agreement or
any of the other Transaction Documents or the collectibility or enforceability
of the Receivables, or (iv) relate to the Seller that would materially and
adversely affect the federal or Applicable Tax State income, excise, franchise
or similar tax attributes of the Notes.
     SECTION 2.10. Situs of Issuer. The Issuer shall be located in the State of
Delaware.
ARTICLE III
CERTIFICATE AND TRANSFER OF CERTIFICATE
     SECTION 3.1. Initial Ownership. Upon the formation of the Issuer and until
the issuance of the Certificate, the Seller is the sole beneficiary of the
Issuer; and upon the issuance of the Certificate, the Seller will no longer be a
beneficiary of the Issuer, except to the extent that the Seller is the
Certificateholder.
     SECTION 3.2. Authentication of Certificate. Concurrently with the sale of
the Transferred Assets to the Issuer pursuant to the Sale and Servicing
Agreement, the Owner Trustee shall cause the Certificate to be executed on
behalf of the Issuer, authenticated and delivered to or upon the written order
of the Seller, signed by its chairman of the board, its president, its chief
financial officer, its chief accounting officer, any vice president, its
secretary, any assistant secretary, its treasurer or any assistant treasurer,
without further corporate action by the Seller. The Certificate shall represent
100% of the beneficial interest in the Issuer and shall be fully-paid and
nonassessable.
     SECTION 3.3. Form of the Certificate. The Certificate, upon issuance, will
be issued in the form of a typewritten Certificate, substantially in the form of
Exhibit A hereto, representing a definitive Certificate and shall be registered
in the name of “Volkswagen Public Auto Loan Securitization, LLC” as the initial
registered owner thereof. The Owner Trustee shall execute and authenticate, or
cause to be authenticated, the definitive Certificate in accordance with the
instructions of the Seller.
     SECTION 3.4. Registration of Certificates. The Owner Trustee shall maintain
at its office referred to in Section 2.2, or at the office of any agent
appointed by it and approved in writing by the Certificateholder at the time of
such appointment, a register for the registration and transfer of the
Certificate.
     SECTION 3.5. Transfer of Certificate. (a) The Certificateholder may assign,
convey or otherwise transfer all or any of its right, title and interest in the
Certificate; provided, that (i) the Owner Trustee and the Issuer receive an
Opinion of Counsel stating that, in the opinion of such
Amended & Restated Trust Agreement
(VALET 2011-1)

5



--------------------------------------------------------------------------------



 



counsel, such transfer will not cause the Issuer to be treated as a publicly
traded partnership for federal income tax purposes and (ii) the Certificate may
not be acquired by or for the account of or with the assets of a Benefit Plan or
any governmental, non-U.S., or church plan or any other employee benefit plan or
retirement arrangement that is subject to a law that is substantially similar to
the fiduciary responsibility provisions of ERISA or Section 4975 of the Code
(“Similar Law”). By accepting and holding a Certificate (or any interest
therein), the holder thereof shall be deemed to have represented and warranted
that it is not, and is not purchasing the Certificate (or any interest therein)
on behalf of, a Benefit Plan or any governmental, non-U.S., or church or any
other employee benefit plan or retirement arrangement that is subject to Similar
Law. The Owner Trustee shall have no duty to independently determine that the
requirement in (ii) above is met and shall incur no liability to any person in
the event the holder of the Certificate does not comply with such restrictions.
Subject to the transfer restrictions contained herein and in the Certificate,
the Certificateholder may transfer all or any portion of the beneficial interest
in the Issuer evidenced by such Certificate upon surrender thereof to the Owner
Trustee accompanied by the documents required by this Section. Such transfer may
be made by the registered Certificateholder in person or by his attorney duly
authorized in writing upon surrender of the Certificate to the Owner Trustee
accompanied by a written instrument of transfer and with such signature
guarantees and evidence of authority of the Persons signing the instrument of
transfer as the Owner Trustee may reasonably require. Promptly upon the receipt
of such documents and receipt by the Owner Trustee of the transferor’s
Certificate, the Owner Trustee shall record the name of such transferee as a
Certificateholder and its percentage of beneficial interest in the Issuer in the
Certificate register and issue, execute and deliver to such Certificateholder a
Certificate evidencing such beneficial interest in the Issuer. In the event a
transferor transfers only a portion of its beneficial interest in the Issuer,
the Owner Trustee shall register and issue to such transferor a new Certificate
evidencing such transferor’s new percentage of beneficial interest in the
Issuer. Subsequent to a transfer and upon the issuance of the new Certificate or
Certificates, the Owner Trustee shall cancel and destroy the Certificate
surrendered to it in connection with such transfer. The Owner Trustee may treat,
for all purposes whatsoever, the Person in whose name any Certificate is
registered as the sole owner of the beneficial interest in the Issuer evidenced
by such Certificate, and neither the Owner Trustee, nor any agent of the Owner
Trustee shall be affected by notice to the contrary.
     (b) As a condition precedent to any registration of transfer under this
Section 3.5, the Owner Trustee may require the payment of a sum sufficient to
cover the payment of any tax or taxes or other governmental charges required to
be paid in connection with such transfer.
     (c) The Owner Trustee shall not be obligated to register any transfer of a
Certificate unless each of the transferor and the transferee have certified to
the Owner Trustee that such transfer does not violate any of the transfer
restrictions stated herein including, but not limited to clauses (d) and (e) of
this Section 3.5. The Owner Trustee shall not be liable to any Person for
registering any transfer based on such certifications.
     (d) No transfer (or purported transfer) of all or any part of a
Certificateholder’s interest (or any economic interest therein), whether to
another Certificateholder or to a person who is not a Certificateholder, shall
be effective, and
Amended & Restated Trust Agreement
(VALET 2011-1)

6



--------------------------------------------------------------------------------



 



any such transfer (or purported transfer) shall be void ab initio, and no person
shall otherwise become a Certificateholder if, after such transfer (or purported
transfer), the Issuer would have more than 95 direct or indirect holders of an
interest in the Certificates. For purposes of determining whether the Issuer
will have more than 95 holders of an interest in the Certificates, each Person
indirectly owning an interest through a partnership (including any entity
treated as a partnership for federal income tax purposes), a grantor trust or an
S corporation (each such entity, a “flow-through entity”) shall be treated as a
Certificateholder unless the Depositor determines in its sole and absolute
discretion, after consulting with qualified tax counsel, that less than
substantially all of the value of the beneficial owner’s interest in the
flow-through entity is attributable to the flow-through entity’s interest
(direct or indirect) in the Issuer.
     (e) No transfer shall be permitted if the same is effected through an
established securities market or secondary market (or the substantial equivalent
thereof) within the meaning of Section 7704 of the Code or would make the Issuer
ineligible for “safe harbor” treatment under Section 7704 of the Code.
     SECTION 3.6. Lost, Stolen, Mutilated or Destroyed Certificates. If (i) any
mutilated Certificate is surrendered to the Owner Trustee, or (ii) the Owner
Trustee receives evidence to its satisfaction that the Certificate has been
destroyed, lost or stolen, and upon proof of ownership satisfactory to the Owner
Trustee together with such security or indemnity as may be requested by the
Owner Trustee to save it harmless, the Owner Trustee shall execute and deliver a
new Certificate for the same percentage of beneficial interest in the Issuer as
the Certificate so mutilated, destroyed, lost or stolen, of like tenor and
bearing a different issue number, with such notations, if any, as the Owner
Trustee shall determine. Upon the issuance of any new Certificate under this
Section 3.6, the Issuer or Owner Trustee may require the payment of a sum
sufficient to cover any tax or other governmental charge that may be imposed in
connection with any transfer or exchange of the Certificate and any other
reasonable expenses (including the reasonable fees and expenses of the Issuer
and the Owner Trustee) connected therewith. Any duplicate Certificate issued
pursuant to this Section 3.6 shall constitute complete and indefeasible evidence
of ownership in the Issuer, as if originally issued, whether or not the lost,
stolen or destroyed Certificate shall be found at any time.
ARTICLE IV
ACTIONS BY OWNER TRUSTEE
     SECTION 4.1. Prior Notice to Certificateholder with Respect to Certain
Matters. With respect to the following matters, the Owner Trustee shall not take
action unless at least 10 days before the taking of such action (or such shorter
notice acceptable to the Certificateholder), the Owner Trustee shall have
notified the Certificateholder in writing of the proposed action and the
Certificateholder shall not have notified the Owner Trustee in writing prior to
the 10th day after such notice is given that the Certificateholder has withheld
consent or provided alternative direction:
Amended & Restated Trust Agreement
(VALET 2011-1)

7



--------------------------------------------------------------------------------



 



     (a) the amendment of the Indenture by a supplemental indenture in
circumstances where the consent of any Noteholder is required;
     (b) the amendment of the Indenture by a supplemental indenture in
circumstances where the consent of any Noteholder is not required and such
amendment materially adversely affects the interests of the Certificateholder;
     (c) the amendment, change or modification of the Sale and Servicing
Agreement, or the Administration Agreement, except to cure any ambiguity or
defect or to amend or supplement any provision in a manner that would not
materially adversely affect the interests of the Certificateholder; or
     (d) the appointment pursuant to the Indenture of a successor Indenture
Trustee or the consent to the assignment by the Note Registrar or the Indenture
Trustee of its obligations under the Indenture or this Agreement, as applicable.
     SECTION 4.2. Action by Certificateholder with Respect to Certain Matters.
The Owner Trustee shall not have the power, except upon the direction of the
Certificateholder, to (a) except as expressly provided in the Transaction
Documents, sell the Collateral after the termination of the Indenture in
accordance with its terms, (b) remove the Administrator under the Administration
Agreement pursuant to Section 8 thereof or (c) appoint a successor Administrator
pursuant to Section 8 of the Administration Agreement. The Owner Trustee shall
take the actions referred to in the preceding sentence only upon written
instructions signed by the Certificateholder.
     SECTION 4.3. Action by Certificateholder with Respect to Bankruptcy. The
Owner Trustee shall not have the power to commence a voluntary proceeding in
bankruptcy relating to the Issuer until one year and one day after the Note
Balance of all Notes has been reduced to zero without the prior written approval
of the Certificateholder and the delivery to the Owner Trustee by the
Certificateholder of a certificate certifying that the Certificateholder
reasonably believes that the Issuer is insolvent. The Issuer Delaware Trustee
shall not have the power to commence a voluntary Proceeding in bankruptcy
relating to the Issuer and no consent or approval by the Issuer Delaware Trustee
shall be required with respect to a voluntary Proceeding in bankruptcy relating
to the Issuer.
     SECTION 4.4. Restrictions on Certificateholder’s Power. The
Certificateholder shall not direct either Trustee to take or refrain from taking
any action if such action or inaction would be contrary to any obligation of the
Issuer or such Trustee under this Agreement or any of the Transaction Documents
or would be contrary to Section 2.3, nor shall such Trustee be obligated to
follow any such direction, if given.
     SECTION 4.5. Majority Control. To the extent that there is more than one
Certificateholder, any action which may be taken or consent or instructions
which may be given by the Certificateholder under this Agreement may be taken by
Certificateholders holding in the aggregate a percentage of the beneficial
interest in the Issuer equal to more than 50% of the beneficial interest in the
Issuer at the time of such action.
Amended & Restated Trust Agreement
(VALET 2011-1)

8



--------------------------------------------------------------------------------



 



ARTICLE V
APPLICATION OF TRUST FUNDS; CERTAIN DUTIES
     SECTION 5.1. Application of Trust Funds. Distributions on the Certificate
shall be made in accordance with the provisions of the Indenture and the Sale
and Servicing Agreement. Subject to the lien of the Indenture, the Owner Trustee
shall promptly distribute to the Certificateholder all other amounts (if any)
received by the Issuer or the Owner Trustee in respect of the Trust Estate.
After the termination of the Indenture in accordance with its terms, the Owner
Trustee shall distribute all amounts received (if any) by the Issuer and the
Owner Trustee in respect of the Trust Estate at the direction of the
Certificateholder.
     SECTION 5.2. Method of Payment. Subject to the Indenture, distributions
required to be made to the Certificateholder on any Payment Date and all amounts
received by the Issuer or the Owner Trustee on any other date that are payable
to the Certificateholder pursuant to this Agreement or any other Transaction
Document shall be made to the Certificateholder by wire transfer, in immediately
available funds, to the account of the Certificateholder designated by the
Certificateholder to the Owner Trustee and Indenture Trustee in writing.
     SECTION 5.3. Sarbanes-Oxley Act. Notwithstanding anything to the contrary
herein or in any Transaction Document, the Owner Trustee shall not be required
to execute, deliver or certify in accordance with the provisions of the
Sarbanes-Oxley Act on behalf of the Issuer or any other Person, any periodic
reports filed pursuant to the Exchange Act, or any other documents pursuant to
the Sarbanes-Oxley Act.
     SECTION 5.4. Signature on Returns. Subject to Section 2.6, the
Certificateholder shall sign on behalf of the Issuer the tax returns of the
Issuer, unless applicable law requires the Owner Trustee to sign such documents,
in which case such documents shall be signed by the Owner Trustee at the written
direction of the Certificateholder.
ARTICLE VI
AUTHORITY AND DUTIES OF OWNER TRUSTEE
     SECTION 6.1. General Authority. The Owner Trustee is authorized and
directed to execute and deliver the Transaction Documents to which the Issuer is
named as a party, and each certificate or other document attached as an exhibit
to or contemplated by the Transaction Documents to which the Issuer or the Owner
Trustee is named as a party and any amendment thereto, in each case, in such
form as the Seller shall approve, as evidenced conclusively by the Owner
Trustee’s execution thereof, and at the written direction of the Seller, to
direct the Indenture Trustee to authenticate and deliver Class A-1 Notes in the
aggregate principal amount of $300,000,000, Class A-2 Notes in the aggregate
principal amount of $475,000,000, Class A-3 Notes in the aggregate principal
amount of $462,000,000, and Class A-4 Notes in the aggregate principal amount of
$263,000,000. In addition to the foregoing, the Owner Trustee is authorized, but
shall not be obligated, to take all actions required of the Issuer pursuant to
the Transaction Documents. The Owner Trustee is further authorized from time to
time to take such action as the Seller or the Administrator recommends or
directs in writing with respect to the Transaction
Amended & Restated Trust Agreement
(VALET 2011-1)

9



--------------------------------------------------------------------------------



 



Documents, except to the extent that this Agreement expressly requires the
consent of the Certificateholder for such action, and the Owner Trustee shall
not be liable to any Person for any action or inaction taken pursuant to such
direction.
     SECTION 6.2. General Duties. It shall be the duty of the Owner Trustee to
discharge (or cause to be discharged) all of its responsibilities pursuant to
the terms of this Agreement and the other Transaction Documents and to
administer the Issuer in the interest of the Certificateholder, subject to the
terms of the Transaction Documents, and in accordance with the provisions of
this Agreement and the other Transaction Documents. Notwithstanding the
foregoing, the Owner Trustee shall be deemed to have discharged its duties and
responsibilities hereunder and under the Transaction Documents to the extent the
Administrator has agreed in the Administration Agreement to perform any act or
to discharge any duty of the Issuer or the Owner Trustee hereunder or under any
Transaction Document, and the Owner Trustee shall not be liable for the default
or failure of the Administrator to carry out its obligations under the
Administration Agreement and shall have no duty to monitor the performance of
the Administrator or any other Person under the Administration Agreement or any
other document. The Owner Trustee shall have no obligation to administer,
service or collect the Receivables or to maintain, monitor or otherwise
supervise the administration, servicing or collection of the Receivables. The
Owner Trustee shall not be required to perform any of the obligations of the
Issuer under any Transaction Document that are required to be performed by the
Servicer, the Seller, the Administrator or the Indenture Trustee.
     SECTION 6.3. Action upon Instruction. (a) Subject to Article IV, and in
accordance with the Transaction Documents, the Certificateholder may, by written
instruction, direct the Owner Trustee in the management of the Issuer. Such
direction may be exercised at any time by written instruction of the
Certificateholder pursuant to Article IV.
     (b) Subject to Section 7.1, the Owner Trustee shall not be required to take
any action hereunder or under any Transaction Document if the Owner Trustee
shall have reasonably determined or been advised by counsel that such action is
likely to result in liability on the part of the Owner Trustee or is contrary to
the terms hereof or of any Transaction Document or is otherwise contrary to law.
     (c) Whenever the Owner Trustee is unable to decide between alternative
courses of action permitted or required by the terms of this Agreement or any
Transaction Document or is unsure as to the application of any provision of this
Agreement or any Transaction Document or any such provision is ambiguous as to
its application, or is, or appears to be, in conflict with any other applicable
provision, or in the event that this Agreement permits any determination by the
Owner Trustee or is silent or is incomplete as to the course of action that the
Owner Trustee is required to take with respect to a particular set of facts, the
Owner Trustee shall promptly give notice (in such form as shall be appropriate
under the circumstances) to the Certificateholder requesting instruction as to
the course of action to be adopted or application of such provision, and to the
extent the Owner Trustee acts or refrains from acting in good faith in
accordance with any written instruction of the Certificateholder received, the
Owner Trustee shall not be liable on account of such action or inaction to any
Person. If the Owner Trustee shall not have received
Amended & Restated Trust Agreement
(VALET 2011-1)

10



--------------------------------------------------------------------------------



 



appropriate instruction within ten days of such notice (or within such shorter
period of time as reasonably may be specified in such notice or may be necessary
under the circumstances) it may, but shall be under no duty to, take or refrain
from taking such action, not inconsistent with this Agreement or the Transaction
Documents, as it shall deem to be in the best interests of the
Certificateholder, and shall have no liability to any Person for such action or
inaction.
     (d) The Owner Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Agreement, or to institute, conduct or
defend any litigation, at the request, order or direction of the
Certificateholder or any other Person, unless such Certificateholder or such
Person has offered to the Owner Trustee security or indemnity satisfactory to it
against the costs, expenses and liabilities that may be incurred by the Owner
Trustee (including, without limitation, the reasonable fees and expenses of its
counsel) therein or thereby, including such advances as the Owner Trustee shall
reasonably request.
     SECTION 6.4. No Duties Except as Specified in this Agreement or in
Instructions. The Owner Trustee shall not have any duty or obligation to manage,
make any payment with respect to, register, record, sell, dispose of, or
otherwise deal with the Trust Estate, or to otherwise take or refrain from
taking any action under, or in connection with, any document contemplated hereby
to which the Issuer or the Owner Trustee is a party, except as expressly
provided by the terms of this Agreement or in any document or written
instruction received by the Owner Trustee pursuant to Section 6.3; and no
implied duties or obligations shall be read into this Agreement or any
Transaction Document against the Owner Trustee. The Owner Trustee shall have no
responsibility for filing any financing or continuation statement in any public
office at any time or to otherwise perfect or maintain the perfection of any
security interest or Lien granted to it hereunder or to prepare or file any
Commission filing (including any filings required under the Sarbanes-Oxley Act)
for the Issuer or to record this Agreement or any Transaction Document. To the
extent that, at law or in equity, the Owner Trustee has duties (including
fiduciary duties) and liabilities relating thereto to the Issuer or the
Certificateholder, it is hereby understood and agreed by the other parties
hereto that all such duties and liabilities are replaced by the duties and
liabilities of the Owner Trustee expressly set forth in this Agreement and the
Statutory Trust Act. Each Trustee nevertheless agrees that it will, at its own
cost and expense, promptly take all action as may be necessary to discharge any
Liens on any part of the Trust Estate that result from actions by, or claims
against, such Trustee that are not related to the ownership or the
administration of the Trust Estate. The Owner Trustee shall have no
responsibility or liability for or with respect to the genuineness, value,
sufficiency or validity of the Trust Estate.
     SECTION 6.5. No Action Except under Specified Documents or Instructions.
The Owner Trustee shall not manage, control, use, sell, dispose of or otherwise
deal with any part of the Trust Estate except (i) in accordance with the powers
granted to and the authority conferred upon the Owner Trustee pursuant to this
Agreement, (ii) in accordance with the Transaction Documents and (iii) in
accordance with any document or instruction delivered to the Owner Trustee
pursuant to Section 6.3.
     SECTION 6.6. Restrictions. The Owner Trustee shall not take any action
(a) that is inconsistent with the purposes of the Issuer set forth in
Section 2.3 or (b) that, to the actual
Amended & Restated Trust Agreement
(VALET 2011-1)

11



--------------------------------------------------------------------------------



 



knowledge of a Responsible Officer of the Owner Trustee, would (i) affect the
treatment of the Notes as indebtedness for federal income, state and local
income, franchise and value added tax purposes, (ii) be deemed to cause a
taxable exchange of the Notes for federal income or state income or franchise
tax purposes or (iii) cause the Issuer or any portion thereof to be treated as
an association or publicly traded partnership taxable as a corporation for
federal income, state and local income or franchise tax purposes. The
Certificateholder shall not direct the Owner Trustee to take action that would
violate the provisions of this Section.
     SECTION 6.7. Rights and Protections of the Issuer Delaware Trustee. The
Issuer Delaware Trustee shall be entitled to all of the same rights,
protections, indemnities and immunities under this Agreement and with respect to
the Issuer as the Owner Trustee. No amendment or waiver of any provision of this
Agreement which adversely affects the Issuer Delaware Trustee shall be effective
against it without its prior written consent.
     SECTION 6.8. Duties of the Issuer Delaware Trustee. Not withstanding any
other provision of the Agreement or any other document, the duties of the Issuer
Delaware Trustee shall be limited to (i) accepting legal process served on the
Issuer in the State of Delaware and (ii) the execution of any certificates
required to be filed with the Delaware Secretary of State which the Issuer
Delaware Trustee is required to execute under Section 3811 of the Act. To the
extent that, at law or in equity, the Issuer Delaware Trustee has duties
(including fiduciary duties) and liabilities relating thereto to the Issuer or
the Certificateholders, it is hereby understood and agreed by the other parties
hereto that all such duties and liabilities are replaced by the duties and
liabilities of the Issuer Delaware Trustee expressly set forth in this Agreement
and the Statutory Trust Act. The Issuer Delaware Trustee shall have no liability
for the acts or omissions of the Owner Trustee.
ARTICLE VII
CONCERNING THE TRUSTEES
     SECTION 7.1. Acceptance of Trusts and Duties. Each Trustee accepts the
trusts hereby created and agrees to perform its duties hereunder with respect to
such trusts but only upon the terms of this Agreement. The Owner Trustee also
agrees to disburse all moneys actually received by it constituting part of the
Trust Estate upon the terms of the Transaction Documents and this Agreement.
Each Trustee shall not be personally liable or accountable hereunder or under
any Transaction Document under any circumstances notwithstanding anything herein
or in the Transaction Documents to the contrary, except (i) for its own willful
misconduct, bad faith or negligence, (ii) in the case of the inaccuracy of any
representation or warranty contained in Section 7.3 expressly made by Citibank,
N.A. or Citigroup Trust — Delaware, National Association, as applicable, in its
individual capacity, (iii) for liabilities arising from the failure of such
Trustee to perform obligations expressly undertaken by it in the third sentence
of Section 6.4 or (iv) for taxes, fees or other charges on, based on or measured
by, any fees, commissions or compensation received by such Trustee. In
particular, but not by way of limitation of the foregoing:
Amended & Restated Trust Agreement
(VALET 2011-1)

12



--------------------------------------------------------------------------------



 



     (i) The Owner Trustee shall not be personally liable for any error of
judgment made in good faith by any of its officers or employees unless it is
proved that such persons were negligent in ascertaining the pertinent facts;
     (ii) No provision of this Agreement shall require the Owner Trustee to
expend or risk its personal funds or otherwise incur any financial liability in
the exercise of its rights or powers hereunder;
     (iii) Under no circumstances shall the Owner Trustee be personally liable
for any representation, warranty, covenant, obligation or indebtedness of the
Issuer, and
     (iv) The Owner Trustee shall not be personally responsible for or in
respect of the validity or sufficiency of this Agreement or for the due
execution hereof by any Person other than the Owner Trustee.
     SECTION 7.2. Furnishing of Documents. The Owner Trustee shall furnish to
the Certificateholder promptly upon receipt of a written request therefor,
duplicates or copies of all reports, notices, requests, demands, certificates,
financial statements and any other instruments furnished to the Owner Trustee
under the Transaction Documents.
     SECTION 7.3. Representations and Warranties. (a) Citibank hereby represents
and warrants to the Seller for the benefit of the Certificateholder, that:
     (i) It is a national banking association validly existing under the federal
laws of the United States of America. It has all requisite corporate power and
authority to execute, deliver and perform its obligations under this Agreement.
     (ii) It has taken all corporate action necessary to authorize the execution
and delivery by it of this Agreement, and this Agreement will be executed and
delivered by one of its officers who is duly authorized to execute and deliver
this Agreement on its behalf.
     (iii) This Agreement constitutes a legal, valid and binding obligation of
the Owner Trustee, enforceable against the Owner Trustee in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws affecting enforcement of the rights of creditors of banks generally and to
equitable limitations on the availability of specific remedies.
     (iv) Neither the execution nor the delivery by it of this Agreement, nor
the consummation by it of the transactions contemplated hereby nor compliance by
it with any of the terms or provisions hereof will contravene any federal or
Delaware law, governmental rule or regulation governing the banking or trust
powers of the Owner Trustee or any judgment or order binding on it, or
constitute any default under its charter documents or by-laws.
Amended & Restated Trust Agreement
(VALET 2011-1)

13



--------------------------------------------------------------------------------



 



     (b) Citigroup Trust — Delaware, National Association hereby represents and
warrants to the Seller for the benefit of the Certificateholder, that:
     (i) It is a federally chartered trust company validly existing under the
federal laws of the United States of America. It has all requisite corporate
power and authority to execute, deliver and perform its obligations under this
Agreement. It is either a resident of the State of Delaware or has its principal
place of business in the State of Delaware, in each case, within the meaning of
Section 3807(a) of the Statutory Trust Act.
     (ii) It has taken all corporate action necessary to authorize the execution
and delivery by it of this Agreement, and this Agreement will be executed and
delivered by one of its officers who is duly authorized to execute and deliver
this Agreement on its behalf.
     (iii) This Agreement constitutes a legal, valid and binding obligation of
the Issuer Delaware Trustee, enforceable against the Issuer Delaware Trustee in
accordance with its terms, subject, as to enforceability, to applicable
bankruptcy, insolvency, reorganization, conservatorship, receivership,
liquidation and other similar laws affecting enforcement of the rights of
creditors of banks generally and to equitable limitations on the availability of
specific remedies.
     (iv) Neither the execution nor the delivery by it of this Agreement, nor
the consummation by it of the transactions contemplated hereby nor compliance by
it with any of the terms or provisions hereof will contravene any federal or
Delaware law, governmental rule or regulation governing the banking or trust
powers of the Issuer Delaware Trustee or any judgment or order binding on it, or
constitute any default under its charter documents or by-laws.
     SECTION 7.4. Reliance; Advice of Counsel. (a) The Trustees shall incur no
personal liability to anyone in acting upon any signature, instrument, notice,
resolution, request, consent, order, certificate, report, opinion, bond or other
document or paper believed by it to be genuine and believed by it to be signed
by the proper party or parties. The Trustees may accept a certified copy of a
resolution of the board of directors or other governing body of any corporate
party as conclusive evidence that such resolution has been duly adopted by such
body and that the same is in full force and effect. As to any fact or matter the
method of the determination of which is not specifically prescribed herein, the
Trustees may for all purposes hereof rely on a certificate, signed by the
president or any vice president or by the treasurer, secretary or other
Authorized Officers of the relevant party, as to such fact or matter, and such
certificate shall constitute full protection to the Trustees for any action
taken or omitted to be taken by it in good faith in reliance thereon.
     (b) In the exercise or administration of the trusts hereunder and in the
performance of its duties and obligations under this Agreement or the
Transaction Documents, the Trustees (i) may act directly or through its agents
or attorneys pursuant to agreements entered into with any of them, but the
Trustees shall not be personally liable for the conduct or misconduct of such
agents, custodians, nominees
Amended & Restated Trust Agreement
(VALET 2011-1)

14



--------------------------------------------------------------------------------



 



(including persons acting under a power of attorney) or attorneys selected with
reasonable care and (ii) may consult with counsel, accountants and other skilled
persons knowledgeable in the relevant area to be selected with reasonable care
and employed by it at the expense of the Issuer. The Trustees shall not be
personally liable for anything done, suffered or omitted in good faith by it in
accordance with the written opinion or advice of any such counsel, accountants
or other such persons.
     SECTION 7.5. Not Acting in Individual Capacity. Except as provided in this
Article VII, in accepting the trusts hereby created, each Trustee acts solely as
a Trustee hereunder and not in its individual capacity and all Persons having
any claim against a Trustee by reason of the transactions contemplated by this
Agreement or any Transaction Document shall look only to the Trust Estate for
payment or satisfaction thereof.
     SECTION 7.6. Trustees May Own Notes. Each Trustee in its individual or any
other capacity may become the owner or pledgee of Notes. The Trustees may deal
with the Seller, the Indenture Trustee, the Administrator and their respective
Affiliates in banking transactions with the same rights as it would have if it
were not a Trustee, and the Seller, the Indenture Trustee, the Administrator and
their respective Affiliates may maintain normal commercial banking relationships
with the Trustees and their Affiliates.
ARTICLE VIII
COMPENSATION AND INDEMNIFICATION OF THE TRUSTEES
     SECTION 8.1. The Trustees’ Compensation. The Issuer shall cause the
Servicer to pay to each Trustee pursuant to Section 3.11 of the Sale and
Servicing Agreement from time to time compensation for all services rendered by
each Trustee under this Agreement pursuant to a fee letter between the Servicer
and each Trustee, as applicable (which compensation shall not be limited by any
provision of law in regard to the compensation of a trustee of an express
trust). The Servicer, pursuant to Section 3.11 of the Sale and Servicing
Agreement and the fee letter between the Servicer and the Owner Trustee, shall
reimburse each Trustee upon its request for all reasonable expenses,
disbursements and advances incurred or made by such Trustee in accordance with
any provision of this Agreement (including the reasonable compensation, expenses
and disbursements of such agents, experts and counsel as the Trustees may employ
in connection with the exercise and performance of its rights and its duties
hereunder), except any such expense may be attributable to its willful
misconduct, gross negligence (other than an error in judgment) or bad faith. To
the extent not paid by the Servicer, such fees and reasonable expenses shall be
paid by the Issuer in accordance with Section 4.4 of the Sale and Servicing
Agreement or Section 5.4(b) of the Indenture, as applicable.
     SECTION 8.2. Indemnification. The Seller shall cause the Servicer to
indemnify each Trustee in its individual capacity and as trustee and its
successors, assigns, directors, officers, employees and agents (the “Indemnified
Parties”) from and against, any and all loss, liability, expense, tax, penalty
or claim (including reasonable legal fees and expenses) of any kind and nature
whatsoever which may at any time be imposed on, incurred by, or asserted against
each Trustee, as applicable, in its individual capacity and as trustee or any
Indemnified Party in any way relating to or arising out of this Agreement, the
Transaction Documents, the Trust Estate,
Amended & Restated Trust Agreement
(VALET 2011-1)

15



--------------------------------------------------------------------------------



 



the administration of the Trust Estate or the action or inaction of either
Trustee hereunder; provided, however, that neither the Seller nor the Servicer
shall be liable for or required to indemnify either Trustee from and against any
of the foregoing expenses arising or resulting from (i) such Trustee’s own
willful misconduct, bad faith or gross negligence, (ii) the inaccuracy of any
representation or warranty contained in Section 7.3 expressly made by the
applicable Trustee in its individual capacity, (iii) liabilities arising from
the failure of either Trustee to perform obligations expressly undertaken by it
in the third sentence of Section 6.4 or (iv) taxes, fees or other charges on,
based on or measured by, any fees, commissions or compensation received by the
either Trustee. To the extent not paid by the Servicer, such indemnification
shall be paid in accordance with Section 4.4 of the Sale and Servicing Agreement
or Section 5.4(b) of the Indenture, as applicable.
     SECTION 8.3. Payments to the Owner Trustee. Any amounts paid to the Owner
Trustee pursuant to this Article VIII and the Sale and Servicing Agreement shall
be deemed not to be a part of the Trust Estate immediately after such payment.
     SECTION 8.4. Survival. The provisions of this Article VIII shall survive
termination of this Agreement.
ARTICLE IX
TERMINATION OF TRUST AGREEMENT
     SECTION 9.1. Termination of Trust Agreement. The Issuer shall wind up and
dissolve and this Agreement shall terminate (other than provisions hereof which
by their terms survive termination) upon the later of (a) the final distribution
by the Owner Trustee of all moneys or other property or proceeds of the Trust
Estate in accordance with the terms of the Indenture, the Sale and Servicing
Agreement and Article V and (b) the discharge of the Indenture in accordance
with Article IV of the Indenture. The bankruptcy, liquidation, dissolution,
death or incapacity of the Certificateholder shall not (x) operate to terminate
this Agreement or the Issuer, nor (y) entitle the Certificateholder’s legal
representatives or heirs to claim an accounting or to take any action or
proceeding in any court for a partition or winding up of all or any part of the
Issuer or Trust Estate nor (z) otherwise affect the rights, obligations and
liabilities of the parties hereto.
     SECTION 9.2. Dissolution of the Issuer. Upon dissolution of the Issuer, the
Owner Trustee shall, at the direction of the Administrator, wind up the business
and affairs of the Issuer as required by Section 3808 of the Statutory Trust
Act. Upon the satisfaction and discharge of the Indenture, and receipt of a
certificate from the Indenture Trustee stating that all Noteholders have been
paid in full and that the Indenture Trustee is aware of no claims remaining
against the Issuer in respect of the Indenture and the Notes, the Trustees, in
the absence of actual knowledge of any other claim against the Issuer and at the
written direction of the Certificateholder, shall be deemed to have made
reasonable provision to pay all claims and obligations (including conditional,
contingent or unmatured obligations) for purposes of Section 3808(e) of the
Statutory Trust Act. The Owner Trustee, upon surrender of the outstanding
Certificates, shall distribute the remaining Trust Estate (if any) in accordance
with Article V hereof and, at the written direction and expense of the
Certificateholder, shall cause the Certificate of Trust to be cancelled by
filing a certificate of cancellation with the Delaware Secretary of State in
Amended & Restated Trust Agreement
(VALET 2011-1)

16



--------------------------------------------------------------------------------



 



accordance with the provisions of Section 3810 of the Statutory Trust Act, at
which time the Issuer shall terminate and this Agreement (other than
Article VIII) shall be of no further force or effect.
     SECTION 9.3. Limitations on Termination. Except as provided in Section 9.1,
neither the Seller nor the Certificateholder shall be entitled to revoke or
terminate the Issuer.
ARTICLE X
SUCCESSOR OWNER TRUSTEES AND ADDITIONAL
OWNER TRUSTEES
     SECTION 10.1. Eligibility Requirements for the Owner Trustee and Issuer
Delaware Trustee. The Owner Trustee shall at all times be a bank (i) authorized
to exercise corporate trust powers, (ii) having a combined capital and surplus
of at least $50,000,000 and (iii) subject to supervision or examination by
Federal or state authorities. If such bank shall publish reports of condition at
least annually, pursuant to law or to the requirements of the aforesaid
supervising or examining authority, then for the purpose of this Section, the
combined capital and surplus of such corporation shall be deemed to be its
combined capital and surplus as set forth in its most recent report of condition
so published. The Issuer Delaware Trustee shall at all times be an institution
satisfying the provisions of Section 3807(a) of the Statutory Trust Act. In case
at any time either Trustee shall cease to be eligible in accordance with the
provisions of this Section, such Trustee shall resign immediately in the manner
and with the effect specified in Section 10.2.
     SECTION 10.2. Resignation or Removal of Either Trustee. Each Trustee may at
any time resign and be discharged from the trusts hereby created by giving
written notice thereof to the Seller, the Administrator, the Servicer, the
Indenture Trustee and the Certificateholder. Upon receiving such notice of
resignation, the Seller and the Administrator, acting jointly, shall promptly
appoint a successor Trustee which satisfies the eligibility requirements set
forth in Section 10.1 by written instrument, in duplicate, one copy of which
instrument shall be delivered to the resigning Trustee and one copy to the
successor Trustee. If no successor Trustee shall have been so appointed and have
accepted appointment within 30 days after the giving of such notice of
resignation, the resigning Trustee may petition any court of competent
jurisdiction for the appointment of a successor Trustee; provided, however, that
such right to appoint or to petition for the appointment of any such successor
shall in no event relieve the resigning Trustee from any obligations otherwise
imposed on it under the Transaction Documents until such successor has in fact
assumed such appointment.
     If at any time a Trustee shall cease to be eligible in accordance with the
provisions of Section 10.1 and shall fail to resign after written request
therefor by the Seller or the Administrator, or if at any time such Trustee
shall be legally unable to act, or shall be adjudged bankrupt or insolvent, or a
receiver of such Trustee or of its property shall be appointed, or any public
officer shall take charge or control of such Trustee or of its property or
affairs for the purpose of rehabilitation, conservation or liquidation, then the
Seller or the Administrator may remove such Trustee. If the Seller or the
Administrator shall remove a Trustee under the authority of the immediately
preceding sentence, the Seller and the Administrator, acting jointly,
Amended & Restated Trust Agreement
(VALET 2011-1)

17



--------------------------------------------------------------------------------



 



shall promptly appoint a successor Trustee by written instrument, in duplicate,
one copy of which instrument shall be delivered to the outgoing Trustee so
removed and one copy to the successor Trustee and shall pay all fees owed to the
outgoing Trustee.
     Any resignation or removal of a Trustee and appointment of a successor
Trustee pursuant to any of the provisions of this Section shall not become
effective until acceptance of appointment by the successor Trustee pursuant to
Section 10.3 and payment of all fees and expenses owed to the outgoing Trustee.
The Seller shall provide (or shall cause to be provided) notice of such
resignation or removal of the Trustee to each of the Rating Agencies.
     SECTION 10.3. Successor Trustee. Any successor Trustee appointed pursuant
to Section 10.2 shall execute, acknowledge and deliver to the Seller, the
Administrator and to its predecessor Trustee an instrument accepting such
appointment under this Agreement, and thereupon the resignation or removal of
the predecessor Trustee shall become effective and such successor Trustee,
without any further act, deed or conveyance, shall become fully vested with all
the rights, powers, duties and obligations of its predecessor under this
Agreement, with like effect as if originally named as the Trustee. The
predecessor Trustee shall upon payment of its fees and expenses deliver to the
successor Trustee all documents and statements and monies held by it under this
Agreement; and the Seller and the predecessor Trustee shall execute and deliver
such instruments and do such other things as may reasonably be required for
fully and certainly vesting and confirming in the successor Trustee all such
rights, powers, duties and obligations.
     No successor Trustee shall accept appointment as provided in this Section
unless at the time of such acceptance such successor Trustee shall be eligible
pursuant to Section 10.1.
     Upon acceptance of appointment by a successor Trustee pursuant to this
Section, the Seller shall mail (or shall cause to be mailed) notice of the
successor of such Trustee to the Certificateholder, Indenture Trustee, the
Noteholders and each of the Rating Agencies. If the Seller shall fail to mail
(or cause to be mailed) such notice within 10 days after acceptance of
appointment by the successor Trustee, the successor Trustee shall cause such
notice to be mailed at the expense of the Seller. Any successor Issuer Delaware
Trustee appointed pursuant to this Section 10.3 shall promptly file an amendment
to the Certificate of Trust with the Secretary of State identifying the name
and, the principal place of business of such successor Issuer Delaware Trustee
in the State of Delaware.
     SECTION 10.4. Merger or Consolidation of a Trustee. Any Person into which a
Trustee may be merged or converted or with which it may be consolidated, or any
Person resulting from any merger, conversion or consolidation to which such
Trustee shall be a party, or any Person succeeding to all or substantially all
of the corporate trust business of such Trustee, shall, without the execution or
filing of any instrument or any further act on the part of any of the parties
hereto, anything herein to the contrary notwithstanding, be the successor of
such Trustee hereunder; provided, that such Person shall be eligible pursuant to
Section 10.1; and provided, further that such Trustee shall file an amendment to
the Certificate of Trust of the Issuer, if required by applicable law, and mail
notice of such merger or consolidation to the Seller and the Administrator.
Amended & Restated Trust Agreement
(VALET 2011-1)

18



--------------------------------------------------------------------------------



 



     SECTION 10.5. Appointment of Co-Trustee or Separate Trustee.
Notwithstanding any other provisions of this Agreement, at any time, for the
purpose of meeting any legal requirements of any jurisdiction in which any part
of the Trust Estate may at the time be located, the Seller and the Owner Trustee
acting jointly shall have the power and shall execute and deliver all
instruments to appoint one or more Persons approved by the Owner Trustee to act
as co-trustee, jointly with the Owner Trustee, or separate trustee or separate
trustees, of all or any part of the Trust Estate, and to vest in such Person, in
such capacity, such title to the Issuer, or any part thereof, and, subject to
the other provisions of this Section, such powers, duties, obligations, rights
and trusts as the Seller and the Owner Trustee may consider necessary or
desirable. If the Seller shall not have joined in such appointment within
15 days after the receipt by it of a request so to do, the Owner Trustee alone
shall have the power to make such appointment. No co-trustee or separate trustee
under this Agreement shall be required to meet the terms of eligibility as a
successor trustee pursuant to Section 10.1 and no notice of the appointment of
any co-trustee or separate trustee shall be required pursuant to Section 10.3.
     Each separate trustee and co-trustee shall, to the extent permitted by law,
be appointed and act subject to the following provisions and conditions:
     (i) all rights, powers, duties and obligations conferred or imposed upon
the Owner Trustee shall be conferred upon and exercised or performed by the
Owner Trustee and such separate trustee or co-trustee jointly (it being
understood that such separate trustee or co-trustee is not authorized to act
separately without the Owner Trustee joining in such act), except to the extent
that under any law of any jurisdiction in which any particular act or acts are
to be performed, the Owner Trustee shall be incompetent or unqualified to
perform such act or acts, in which event such rights, powers, duties and
obligations (including the holding of title to the Issuer or any portion thereof
in any such jurisdiction) shall be exercised and performed singly by such
separate trustee or co-trustee, but solely at the direction of the Owner
Trustee;
     (ii) no trustee under this Agreement shall be personally liable by reason
of any act or omission of any other trustee under this Agreement; and
     (iii) the Seller and the Owner Trustee acting jointly may at any time
accept the resignation of or remove any separate trustee or co-trustee.
     Any notice, request or other writing given to the Owner Trustee shall be
deemed to have been given to each of the then separate trustees and co-trustees,
as effectively as if given to each of them. Every instrument appointing any
separate trustee or co-trustee shall refer to this Agreement and the conditions
of this Article. Each separate trustee and co-trustee, upon its acceptance of
the trusts conferred, shall be vested with the estates or property specified in
its instrument of appointment, either jointly with the Owner Trustee or
separately, as may be provided therein, subject to all the provisions of this
Agreement, specifically including every provision of this Agreement relating to
the conduct of, affecting the liability of, or affording protection to, the
Owner Trustee. Each such instrument shall be filed with the Owner Trustee and
copies thereof given to the Seller and the Administrator.
Amended & Restated Trust Agreement
(VALET 2011-1)

19



--------------------------------------------------------------------------------



 



     Any separate trustee or co-trustee may at any time appoint the Owner
Trustee, its agent or attorney-in-fact with full power and authority, to the
extent not prohibited by law, to do any lawful act under or in respect of this
Agreement on its behalf and in its name. If any separate trustee or co-trustee
shall become incapable of acting, resign or be removed, all of its estates,
properties, rights, remedies and trusts shall vest in and be exercised by the
Owner Trustee, to the extent permitted by law, without the appointment of a new
or successor trustee. The Owner Trustee shall have no obligation to determine
whether a co-trustee or separate trustee is legally required in any jurisdiction
in which any part of the Trust Estate may be located.
ARTICLE XI
MISCELLANEOUS
     SECTION 11.1. Amendments.
     (a) Any term or provision of this Agreement may be amended by the Seller,
the Issuer Delaware Trustee and the Owner Trustee without the consent of the
Indenture Trustee, any Noteholder, the Issuer or any other Person subject to the
satisfaction of one of the following conditions:
     (i) the Seller delivers an Opinion of Counsel to the Indenture Trustee to
the effect that such amendment will not materially and adversely affect the
interests of the Noteholders;
     (ii) the Seller delivers an Officer’s Certificate of the Seller to the
Indenture Trustee to the effect that such amendment will not materially and
adversely affect the interests of the Noteholders; or
     (iii) the Seller notifies the Indenture Trustee in writing that the Rating
Agency Condition is satisfied with respect to such amendment;
provided, that no amendment shall be effective which affects the rights,
protections or duties of the Indenture Trustee, the Issuer Delaware Trustee or
the Owner Trustee without the prior written consent of such Person.
     (b) This Agreement may also be amended from time to time by the Seller, the
Issuer Delaware Trustee and the Owner Trustee, with the consent of the Holders
of Notes evidencing not less than a majority of the aggregate principal balance
of the Outstanding Notes, for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of this Agreement or
of modifying in any manner the rights of the Noteholders. It will not be
necessary to obtain the consent of the Noteholders to approve the particular
form of any proposed amendment or consent, but it will be sufficient if such
consent approves the substance thereof. The manner of obtaining such consents
(and any other consents of Noteholders provided for in this Agreement) and of
evidencing the authorization of the execution thereof by Noteholders will be
subject to such reasonable
Amended & Restated Trust Agreement
(VALET 2011-1)

20



--------------------------------------------------------------------------------



 



requirements as the Indenture Trustee may prescribe, including the establishment
of record dates pursuant to the Note Depository Agreement.
     (c) Prior to the execution of any such amendment, the Seller shall provide
written notification of the substance of such amendment to each Rating Agency
and the Owner Trustee; and promptly after the execution of any such amendment or
consent, the Seller (i) shall furnish a copy of such amendment or consent to
each Rating Agency, the Owner Trustee, the Issuer Delaware Trustee and the
Indenture Trustee and (ii) if this Agreement is amended in accordance with
clauses (i) or (ii) of Section 11.1(a), shall furnish a copy of such Opinion of
Counsel or Officer’s Certificate, as the case may be, to each of the Rating
Agencies.
     (d) Prior to the execution of any amendment to this Agreement, the Owner
Trustee shall be entitled to receive and conclusively rely upon an Opinion of
Counsel stating that the execution of such amendment is authorized or permitted
by this Agreement and that all conditions precedent to the execution and
delivery of such amendment have been satisfied. The Owner Trustee and the Issuer
Delaware Trustee may, but shall not be obligated to, enter into any such
amendment which affects such Trustee’s own rights, duties or immunities under
this Agreement.
     SECTION 11.2. No Legal Title to Trust Estate in Certificateholder. The
Certificateholder shall not have legal title to any part of the Trust Estate.
The Certificateholder shall be entitled to receive distributions with respect to
its undivided beneficial interest therein only in accordance with Articles V and
IX. No transfer, by operation of law or otherwise, of any right, title or
interest of the Certificateholder to and in its ownership interest in the Trust
Estate shall operate to terminate this Agreement or the trusts hereunder or
entitle any transferee to an accounting or to the transfer to it of legal title
to any part of the Trust Estate.
     SECTION 11.3. Limitations on Rights of Others. The provisions of this
Agreement are solely for the benefit of the Owner Trustee, the Issuer Delaware
Trustee, the Seller, the Administrator, the Certificateholder and, to the extent
expressly provided herein, the Indenture Trustee and the Noteholders, and
nothing in this Agreement, whether express or implied, shall be construed to
give to any other Person any legal or equitable right, remedy or claim in the
Trust Estate or under or in respect of this Agreement or any covenants,
conditions or provisions contained herein.
     SECTION 11.4. Notices. (a) Unless otherwise expressly specified or
permitted by the terms hereof, all notices shall be in writing and shall be
deemed given by facsimile with receipt acknowledged by the recipient thereof or
upon receipt personally delivered, delivered by overnight courier or mailed
certified mail, return receipt requested, if to the Owner Trustee and the Issuer
Delaware Trustee, addressed as specified on Schedule II to the Sale and
Servicing Agreement; or, as to each party, at such other address as shall be
designated by such party in a written notice to each other party.
     (b) Any notice required or permitted to be given to the Certificateholder
shall be given by first-class mail, postage prepaid, at the address of the
Certificateholder as shall be designated by such party in a written notice to
each
Amended & Restated Trust Agreement
(VALET 2011-1)

21



--------------------------------------------------------------------------------



 



other party. Any notice so mailed within the time prescribed in this Agreement
shall be conclusively presumed to have been duly given, whether or not the
Certificateholder receives such notice.
     SECTION 11.5. Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
     SECTION 11.6. Separate Counterparts. This Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.
     SECTION 11.7. Successors and Assigns. All covenants and agreements
contained herein shall be binding upon, and inure to the benefit of, the Seller,
the Owner Trustee and its successors, the Issuer Delaware Trustee and its
successors and the Certificateholder and its successors and permitted assigns,
all as herein provided. Any request, notice, direction, consent, waiver or other
instrument or action by the Certificateholder shall bind the successors and
assigns of the Certificateholder.
     SECTION 11.8. No Petition.
     (a) Each of the Owner Trustee (in its individual capacity and as the Owner
Trustee), by entering into this Agreement, the Issuer Delaware Trustee (in its
individual capacity and as the Issuer Delaware Trustee) by entering into this
Agreement, the Seller, the Certificateholder, by accepting the Certificate, and
the Indenture Trustee and each Noteholder or Note Owner by accepting the
benefits of this Agreement, hereby covenants and agrees that prior to the date
which is one year and one day after payment in full of all obligations of each
Bankruptcy Remote Party in respect of all securities issued by the Bankruptcy
Remote Parties (i) such party shall not authorize any Bankruptcy Remote Party to
commence a voluntary winding-up or other voluntary case or other proceeding
seeking liquidation, reorganization or other relief with respect to such
Bankruptcy Remote Party or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect in any jurisdiction or seeking the
appointment of an administrator, a trustee, receiver, liquidator, custodian or
other similar official with respect to such Bankruptcy Remote Party or any
substantial part of its property or to consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against such Bankruptcy Remote Party, or to make a
general assignment for the benefit of, its creditors generally, any party hereto
or any other creditor of such Bankruptcy Remote Party, and (ii) such party shall
not commence, join or institute against, with any other Person, any proceeding
against such Bankruptcy Remote Party under any bankruptcy, reorganization,
arrangement, liquidation or insolvency law or statute now or hereafter in effect
in any jurisdiction.
Amended & Restated Trust Agreement
(VALET 2011-1)

22



--------------------------------------------------------------------------------



 



     (b) The Seller’s obligations under this Agreement are obligations solely of
the Seller and will not constitute a claim against the Seller to the extent that
the Seller does not have funds sufficient to make payment of such obligations.
In furtherance of and not in derogation of the foregoing, each of the Owner
Trustee (in its individual capacity and as the Owner Trustee), by entering into
or accepting this agreement, each Certificateholder, by accepting a Certificate,
and the Indenture Trustee and each Noteholder or Note Owner, by accepting the
benefits of this Agreement, hereby acknowledges and agrees that such Person has
no right, title or interest in or to the Other Assets of the Seller. To the
extent that, notwithstanding the agreements and provisions contained in the
preceding sentence, each of the Owner Trustee, the Indenture Trustee, each
Noteholder or Note Owner and the Certificateholder either (i) asserts an
interest or claim to, or benefit from, Other Assets, or (ii) is deemed to have
any such interest, claim to, or benefit in or from Other Assets, whether by
operation of law, legal process, pursuant to applicable provisions of insolvency
laws or otherwise (including by virtue of Section 1111(b) of the Bankruptcy Code
or any successor provision having similar effect under the Bankruptcy Code),
then such Person further acknowledges and agrees that any such interest, claim
or benefit in or from Other Assets is and will be expressly subordinated to the
indefeasible payment in full, which, under the terms of the relevant documents
relating to the securitization or conveyance of such Other Assets, are entitled
to be paid from, entitled to the benefits of, or otherwise secured by such Other
Assets (whether or not any such entitlement or security interest is legally
perfected or otherwise entitled to a priority of distributions or application
under applicable law, including insolvency laws, and whether or not asserted
against the Seller), including the payment of post-petition interest on such
other obligations and liabilities. This subordination agreement will be deemed a
subordination agreement within the meaning of Section 510(a) of the Bankruptcy
Code. Each of the Owner Trustee (in its individual capacity and as the Owner
Trustee), by entering into or accepting this agreement, each Certificateholder,
by accepting a Certificate, and the Indenture Trustee and each Noteholder or
Note Owner, by accepting the benefits of this Agreement, hereby further
acknowledges and agrees that no adequate remedy at law exists for a breach of
this Section and the terms of this Section may be enforced by an action for
specific performance. The provisions of this Section will be for the third party
benefit of those entitled to rely thereon and will survive the termination of
this Agreement.
     SECTION 11.9. Headings. The headings of the various Articles and Sections
herein are for convenience of reference only and shall not define or limit any
of the terms or provisions hereof.
     SECTION 11.10. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
Amended & Restated Trust Agreement
(VALET 2011-1)

23



--------------------------------------------------------------------------------



 



     SECTION 11.11. Waiver of Jury Trial. To the extent permitted by applicable
law, each party hereto irrevocably waives all right of trial by jury in any
action, proceeding or counterclaim based on, or arising out of, under or in
connection with this Agreement, any other Transaction Document, or any matter
arising hereunder or thereunder.
     SECTION 11.12. Information Requests. The parties hereto shall provide any
information reasonably requested by the Servicer, the Issuer, the Seller or any
of their Affiliates at the expense of the Servicer, the Issuer, the Seller or
any of their Affiliates, as applicable, in order to comply with or obtain more
favorable treatment under any current or future law, rule, regulation,
accounting rule or principle.
     SECTION 11.13. Form 10-D and Form 10-K Filings. So long as the Seller is
filing Exchange Act Reports with respect to the Issuer (i) no later than each
Payment Date, the Owner Trustee shall notify the Seller of any Form 10-D
Disclosure Item with respect to the Owner Trustee or the Issuer Delaware
Trustee, together with a description of any such Form 10-D Disclosure Item in
form and substance reasonably acceptable to the Seller and (ii) no later than
March 15 of each calendar year, commencing March 15, 2011, the Owner Trustee
shall notify the Seller in writing of any affiliations or relationships between
the Owner Trustee and any Item 1119 Party, or the Issuer Delaware Trustee and
any Item 1119 Party; provided, that no such notification need by made if the
affiliations or relationships are unchanged from those provided in the
notification in the prior calendar year.
     SECTION 11.14. Form 8-K Filings. So long as the Seller is filing Exchange
Act Reports with respect to the Issuer, each of the Owner Trustee and the Issuer
Delaware Trustee shall promptly notify the Seller, but in no event later than
four (4) Business Days after its occurrence, of any Reportable Event described
in clause (e) of the definition thereof with respect to the Owner Trustee of
which a Responsible Officer of the Owner Trustee or the Issuer Delaware Trustee
has actual knowledge (other than a Reportable Event described in clause (e) of
the definition thereof as to which the Seller or the Servicer has actual
knowledge). A Trustee shall be deemed to have actual knowledge of any such event
to the extent that it relates to such Trustee in its individual capacity or any
action by such Trustee under this Agreement.
     SECTION 11.15. Indemnification. (a) Citibank, N.A. shall indemnify the
Seller, each Affiliate of the Seller or each Person who controls any of such
parties (within the meaning of Section 15 of the Securities Act and Section 20
of the Exchange Act) and the respective present and former directors, officers,
employees and agents of each of the foregoing, and shall hold each of them
harmless from and against any losses, damages, penalties, fines, forfeitures,
legal fees and expenses and related costs, judgments, and any other costs, fees
and expenses that any of them may sustain arising out of or based upon:
     (i) (A) any untrue statement of a material fact contained in any
information provided in writing by Citibank, N.A. or Citigroup Trust — Delaware,
National Association to the Seller or its affiliates under Sections 11.12 or
11.13 (such information, the “Provided Information”), or (B) the omission to
state in the Provided Information a material fact required to be stated in the
Provided Information, or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided, by way
Amended & Restated Trust Agreement
(VALET 2011-1)

24



--------------------------------------------------------------------------------



 



of clarification, that clause (B) of this paragraph shall be construed solely by
reference to the related information and not to any other information
communicated in connection with a sale or purchase of securities, without regard
to whether the Provided Information or any portion thereof is presented together
with or separately from such other information; or
     (ii) any failure by Citibank, N.A. or Citigroup Trust — Delaware, National
Association to deliver any information, report, or other material when and as
required under Sections 11.12, 11.13 or 11.14.
               (b) In the case of any failure of performance described in clause
(a)(ii) of this Section, Citibank, N.A. shall promptly reimburse the Seller for
all costs reasonably incurred in order to obtain the information, report or
other material not delivered as required by Citibank, N.A..
               (c) Notwithstanding anything to the contrary contained herein, in
no event shall Citibank, N.A. be liable under this Section 11.15 for special,
indirect or consequential damages of any kind whatsoever, including but not
limited to lost profits, even if Citibank, N.A. has been advised of the
likelihood of such loss or damage and regardless of the form of action.
[Remainder of Page Intentionally Left Blank]
Amended & Restated Trust Agreement
(VALET 2011-1)

25



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective officers hereunto duly authorized as of the
day and year first above written.

            CITIBANK, N.A.,
Individually and as Owner Trustee
      By:   /s/ Louis Piscitelli       Name:   Louis Piscitelli       Title:  
Vice President    

Amended & Restated Trust Agreement
(VALET 2011-1)

S-1



--------------------------------------------------------------------------------



 



            CITIGROUP TRUST — DELAWARE, NATIONAL ASSOCIATION,
Individually and as Issuer Delaware Trustee
      By:   /s/ William M. Hearn       Name:   William M. Hearn       Title:  
President    

Amended & Restated Trust Agreement
(VALET 2011-1)

S-2



--------------------------------------------------------------------------------



 



            VOLKSWAGEN AUTO LEASE/LOAN UNDERWRITTEN FUNDING, LLC
      By:   /s/ Martin Luedtke        Name:   Martin Luedtke        Title:  
President and Treasurer            By:   /s/ Lawrence S. Tolep        Name:  
Lawrence S. Tolep        Title:   Assistant Treasurer     

Amended & Restated Trust Agreement
(VALET 2011-1)

S-3



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF CERTIFICATE

     
NUMBER
R-1
  100% BENEFICIAL INTEREST

VOLKSWAGEN AUTO LOAN ENHANCED TRUST 2011-1
CERTIFICATE
     Evidencing the 100% beneficial interest in all of the assets of the Issuer
(as defined below), which consist primarily of motor vehicle receivables,
including motor vehicle retail installment sales contracts and/or installment
loans that are secured by new and used automobiles and light-duty trucks.
     (This Certificate does not represent an interest in or obligation of
Volkswagen Auto Lease/Loan Underwritten Funding, LLC, VW Credit, Inc. or any of
their respective Affiliates, except to the extent described below.)
     THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR ANY
OTHER APPLICABLE SECURITIES OR “BLUE SKY” LAWS OF ANY STATE OR OTHER
JURISDICTION, AND MAY NOT BE RESOLD, ASSIGNED, PLEDGED OR OTHERWISE TRANSFERRED
EXCEPT IN COMPLIANCE WITH THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OR
ANY OTHER APPLICABLE SECURITIES OR “BLUE SKY” LAWS, PURSUANT TO AN EXEMPTION
THEREFROM OR IN A TRANSACTION NOT SUBJECT THERETO.
     NEITHER THIS CERTIFICATE NOR ANY INTEREST HEREIN MAY BE ACQUIRED OR HELD
(IN THE INITIAL ACQUISITION OR THROUGH A TRANSFER) BY OR FOR THE ACCOUNT OF OR
WITH ANY ASSETS OF (A) AN EMPLOYEE BENEFIT PLAN AS DEFINED IN SECTION 3(3) OF
THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”) WHICH
IS SUBJECT TO THE PROVISIONS OF TITLE I OF ERISA, (B) A PLAN DESCRIBED BY
SECTION 4975(e)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”), WHICH IS SUBJECT TO SECTION 4975 OF THE CODE, (C) ANY ENTITY DEEMED TO
HOLD THE PLAN ASSETS OF ANY OF THE FOREGOING BY REASON OF AN EMPLOYEE BENEFIT
PLAN’S OR A PLAN’S INVESTMENT IN SUCH ENTITY OR (D) ANY GOVERNMENTAL, NON-U.S.,
OR CHURCH PLAN OR ANY OTHER EMPLOYEE BENEFIT PLAN OR RETIREMENT ARRANGEMENT THAT
IS SUBJECT TO A LAW THAT IS SUBSTANTIALLY SIMILAR TO THE FIDUCIARY PROVISIONS OF
ERISA OR SECTION 4975 OF THE CODE (“SIMILAR LAW”).
     THIS CERTIFIES THAT [                    ] is the registered owner of a
100% nonassessable, fully-paid beneficial interest in the Trust Estate of
VOLKSWAGEN AUTO LOAN ENHANCED TRUST 2011-1, a Delaware statutory trust (the
“Issuer”) formed by
Amended & Restated Trust Agreement
(VALET 2011-1)

A-1



--------------------------------------------------------------------------------



 



Volkswagen Auto Lease/Loan Underwritten Funding, LLC, a Delaware limited
liability company, as depositor (the “Seller”).
     The Issuer was created pursuant to a Trust Agreement dated as of
February 16, 2011 (as amended and restated as of March 30, 2011, the “Trust
Agreement”), among the Seller, Citibank, N.A., as owner trustee (the “Owner
Trustee”), and Citigroup Trust — Delaware, National Association, as the Issuer
Delaware Trustee (the “Issuer Delaware Trustee”), a summary of certain of the
pertinent provisions of which is set forth below. To the extent not otherwise
defined herein, the capitalized terms used herein have the meanings assigned to
them in Appendix A to the Sale and Servicing Agreement, dated as of March 30,
2011, among the Seller, the Issuer, Deutsche Bank Trust Company Americas, as
indenture trustee, and VW Credit, Inc., as servicer, as the same may be amended
or supplemented from time to time.
     This Certificate is issued under and is subject to the terms, provisions
and conditions of the Trust Agreement, to which Trust Agreement the holder of
this Certificate by virtue of the acceptance hereof assents and by which such
holder is bound. The provisions and conditions of the Trust Agreement are hereby
incorporated by reference as though set forth in their entirety herein.
     The holder of this Certificate acknowledges and agrees that its rights to
receive distributions in respect of this Certificate are subordinated to the
rights of the Noteholders as described in the Indenture, the Sale and Servicing
Agreement and the Trust Agreement, as applicable.
     THIS CERTIFICATE SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.
     By accepting this Certificate, the Certificateholder hereby covenants and
agrees that prior to the date which is one year and one day after payment in
full of all obligations of each Bankruptcy Remote Party in respect of all
securities issued by the Bankruptcy Remote Parties (i) such Person shall not
authorize such Bankruptcy Remote Party to commence a voluntary winding-up or
other voluntary case or other proceeding seeking liquidation, reorganization or
other relief with respect to such Bankruptcy Remote Party or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect in any
jurisdiction or seeking the appointment of an administrator, a trustee,
receiver, liquidator, custodian or other similar official with respect to such
Bankruptcy Remote Party or any substantial part of its property or to consent to
any such relief or to the appointment of or taking possession by any such
official in an involuntary case or other proceeding commenced against such
Bankruptcy Remote Party, or to make a general assignment for the benefit of any
party hereto or any other creditor of such Bankruptcy Remote Party, and
(ii) such Person shall not commence or join with any other Person in commencing
any proceeding against such Bankruptcy Remote Party under any bankruptcy,
reorganization, liquidation or insolvency law or statute now or hereafter in
effect in any jurisdiction.
Amended & Restated Trust Agreement
(VALET 2011-1)

A-2



--------------------------------------------------------------------------------



 



     By accepting and holding this Certificate (or any interest herein), the
holder hereof shall be deemed to have represented and warranted that it is not,
and is not purchasing on behalf of, a Benefit Plan or any governmental,
non-U.S., or church plan or any other employee benefit plan or retirement
arrangement that is subject to Similar Law.
     It is the intention of the parties to the Trust Agreement that, solely for
income, franchise and value added tax purposes, (i) so long as there is a single
Certificateholder, the Issuer will be disregarded as an entity separate from
such Certificateholder, and if there is more than one Certificateholder, the
Issuer will be treated as a partnership and (ii) the Notes will be characterized
as debt. By accepting this Certificate, the Certificateholder agrees to take no
action inconsistent with the foregoing intended tax treatment.
     By accepting this Certificate, the Certificateholder acknowledges that this
Certificate represents the entire beneficial interest in the Issuer only and
does not represent interests in or obligations of the Seller, the Servicer, the
Administrator, the Owner Trustee, the Issuer Delaware Trustee, the Indenture
Trustee or any of their respective Affiliates and no recourse may be had against
such parties or their assets, except as expressly set forth or contemplated in
this Certificate, the Trust Agreement or any other Transaction Document.
Amended & Restated Trust Agreement
(VALET 2011-1)

A-3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Issuer has caused this Certificate to be duly
executed.

            VOLKSWAGEN AUTO LOAN ENHANCED TRUST
2011-1

  By:   Citibank, N.A., not in its individual capacity,
but solely as Owner Trustee
    Dated:                                                    By:          
Name:           Title:        

Amended & Restated Trust Agreement
(VALET 2011-1)

A-4



--------------------------------------------------------------------------------



 



OWNER TRUSTEE’S CERTIFICATE OF AUTHENTICATION
     This is the Certificate referred to in the within-mentioned Trust
Agreement.

            CITIBANK, N.A., not in its individual capacity but
solely as Owner Trustee
      By:           Authenticating Agent             

Amended & Restated Trust Agreement
(VALET 2011-1)

A-5